DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/22/2021 with respect to the rejection of claims 1-20 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.

Applicant contends that the present claims “applies or uses the presumed judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” (page 9 of Applicant’s reply). Applicant contends that “no prior art rejection has been applied again the present claims. It therefore cannot be said that the present claims are well-understood, routine or conventional for the purposes of the second step of the Alice analysis with respect to 35 U.S.C. § 101” (page 9 of Applicant’s reply). 
However, according to MPEP 2106.05, although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). Specifically, lack of novelty under 35 U.S.C. §102 or obviousness under 35 U.S.C. §103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. §102 and §103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. §101. 
Accordingly, the application of prior art against the claims, or lack thereof, has no bearing whatsoever on the determination of patent-eligibility under step 2B of the Alice analysis. 

Applicant further contends that “the Examiner incorrectly asserted that the claims do not improve technology and are merely linked to a particular technological environment, namely vehicular traffic. The independent claims as amended, describe determining, in real-time or substantially real-time, the closure status of the road segment based on the probability. The claims as amended reflects the improvement described in the specification. Real-time or substantially real-time determinations regarding road closure status is [an] improvement in traffic monitoring” (pages 9-10 of Applicant’s reply). 
However, such a “practical application” as purported by Applicant is not consistent with established evidence of integration into a practical application as expressed in MPEP 2106.05. The result of the claimed system is merely making a determination of road closures. This determination is not utilized in a tangible way to improve the functioning of a technical field, affect a transformation in state, or by way of a particular machine, as noted in the previous Office action. 

Applicant additionally contends the following (page 12 of Applicant’s reply):

    PNG
    media_image1.png
    658
    659
    media_image1.png
    Greyscale

When considering whether a claimed invention purports to improve the functioning of the computer itself or any other technology or technical field in assessing whether there is evidence of integration into a practical application, “first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement” and then “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification” (MPEP 2106.04(d)(1)). 

However, as noted above, integration into a practical application by way of improvement of a technology of technical field requires that the claim itself reflects the disclosed improvement. Examiner judges that the present claims do not reflect these purported improvements. 
As the purported improvement is the provision of real-time up-to-date road closure traffic information, the claims must reflect that. However, the claims do not reflect that the road closure status determined in real-time or substantially real-time is provided to a user or by a service provider. There are no elements in the claims where the determined closure status of the road segment is provided to a user, service provider, or any other entity whereby it may be utilized. Instead, the claims merely dictate the determination of the closure status. “The claim must include the components or steps of the invention that provide the improvement described in the specification” (MPEP 2106.05(a)). In the present case, it is clear that the claims do not include the necessary components or steps of the invention that provide the identified improvement described in the specification. As the specification states that “providing data on traffic anomalies or incidents … is an important function for map service providers” and that “service providers face significant technical challenges to provide up-to-date road closure traffic information that is scalable and that requires minimum human interaction” (paragraphs [0001] of the specification as-filed), it is clear that the specification purports the present invention solves these problems to improve the technical field. However, the independent claims, as amended, do not 
Still further, it is important to note that the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements in combination with the recited judicial exception (see Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981) and Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).
As noted in the rejection under 35 U.S.C. § 101 presented in the previous Office action and below in this Office action, the ordered combination of elements purported by Applicant as representing an improvement in the technical field actually recite the judicial exception (abstract ideas) and are therefore not additional elements that provide the improvement. 

Applicant’s citation to BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) does not apply to the present application. In BASCOM, as noted by Applicant, the Court held that “the patent describes how its particular arrangement of elements is a technical improvement over prior art ways.” However, Applicant does not present evidence that the particular arrangement of elements in the claims provide an improvement on the technical field. Applicant asserts that “[Applicant’s] claims carve out an ordered combination. The mechanism operates to achieve a solution. The inventive concept of the claimed invention may be found in the ordered combination of claim features that transforms the abstract idea of processing information without preempting the individual steps in the claims” (page 13 of Applicant’s reply). 
BASCOM do not match the present case and do not provide evidence for the eligibility of the present claims. 

Applicant further presents the following (pages 13-14 of Applicant’s reply):

    PNG
    media_image2.png
    587
    648
    media_image2.png
    Greyscale

Again, the fact pattern in Visual Memory does not match the fact pattern of the present case. In Visual Memory, as noted by Applicant, the Court held that the claims “are directed to an improved computer memory system, not to the abstract idea of categorical data storage.” In the present application, the claims are not directed to any form of improved computer system, but rather to the abstract idea of data analysis. As in Alice and Enfish, the courts found that the improvement of the functionality of the computer systems themselves provided for patent-eligible subject matter. But as noted above, the claims of the present application do not purport the improvement of a computer system itself, but rather use the computer components (“computer” in claims 1-11, “processor” and “memory” in claims 12-17, and “non-transitory computer-readable storage medium” in claims 18-20) to 

Applicant further cites Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018) and DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) on pages 14-15 of Applicant’s reply. However, Applicant does not provide any connection between these decisions and the present application, beyond merely stating that “[the] present claims transform an abstract idea into patent-eligible subject matter because the claims go well beyond simply instructing the one of ordinary skill to implement the abstract idea with routine, conventional activity” (page 15 of Applicant’s reply). Applicant does not provide any additional arguments as to how the present claims achieve this beyond what has been addressed herein above. 

Accordingly, Applicant’s arguments are found unpersuasive and claims 1-20 stand rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites “generating a historical model of expected probe activity on the road segment based on historical probe data” and “calculating a probability of the observed probe activity based on 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter “2019 PEG”). 
Claim 1 recites additional steps of “monitoring observed probe activity from the road segment, wherein the expected and observed probe activity include at least a probe volume on the road segment” and “determining, in real-time or substantially real-time, the closure status of the road segment based on the probability”. These steps, when read in light of the specification, are mental processes capable of being performed in the human mind. These are steps of data analysis and a judgement as a result of that data analysis that, when read in light of the specification, can be performed in the human mind. Mental processes have been identified as being abstract ideas (see 2019 PEG). Moreover, the courts have held that the analysis of available data is an abstract idea (see Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350 (Fed. Cir. 2016)). 
As noted in the decision of Electric Power Group, the court held that “collecting information, including when limited to particular content … as within the realm of abstract ideas.” The court held that selecting information, by content or source, for collection and analysis “does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas”. Accordingly, in the present case, this limitation does not transform the claimed abstract idea into patent-eligible subject matter. Moreover, as noted by Applicant in at least paragraph [0029] of the specification as-filed, collecting probe data sampled from sensors of vehicles traveling in a road network is known in the art. As such, the claimed monitoring of observed probe activity is routine data collection, using conventional sources of data arranged in their well-known and conventional manner. As such, the limitation does not make the claimed invention patent-eligible. 

This judicial exception is not integrated into a practical application because the claimed abstract ideas are not purported to improve the functioning of a computer or other technology nor are they applied by use of a particular machine or to effect a tangible transformation. Rather, the claimed abstract ideas are merely generally linked to a particular technological environment, namely vehicular traffic. This alone does not indicate integration into a practical application (see MPEP 2106.05). 
The claim additionally recites that the method is “computer-implemented”. This additional element does not amount to significantly more than the judicial exception because the “computer” is recited at a high level of generality and, in view of the specification, is merely a generic computer used in a conventional manner. 

Claim 2 recites additional details about the “determining the closure status” step of the claimed method. These additional details do not change the step from being a mental process, as the determination recited in claim 2 is still capable of being performed in the human mind. There is no evidence of integration into a practical application or additional elements that amount to significantly more than the judicial exception found in the claim.

Claim 3 recites additional details on how the historical model is generated. In view of the specification, this step and these additional details are still mathematical concepts, which are abstract ideas as noted above. There is no evidence of integration into a practical application or additional elements that amount to significantly more than the judicial exception found in the claim.

Claim 4 similarly recites additional details about how the historical model is generated. In view of the specification, this step and these additional details are still mathematical concepts, which are 

Claim 5 recites “the observed probe activity is monitored over a most recent predetermined time period.” This does not change the step of monitoring the observed probe activity from being a mental process in view of the specification, rather it merely specifies the time window of data to be monitored. There is no evidence of integration into a practical application or additional elements that amount to significantly more than the judicial exception found in the claim.

Claim 6 recites “generating a closure model for the road segment, wherein the closure model indicates no probe activity or probe activity below a closure threshold on the road segment” and “determining a time interval for which a logarithm of a likelihood ratio between the closure model and the historical model is a minimum.” These steps, when read in light of the specification (see [0039]-[0043] and [0056]-[0057] of the specification as-filed), are again mathematical concepts that, as noted above, are abstract ideas. 
The claim additionally recites “designating a beginning of such time interval as a change point, wherein the change point represents a time at which the road segment transitioned between an open state to a closed state, or between the closed state and the open state.” These limitations, when read in light of the specification, are mental processes capable of being performed in the human mind. 
There is no evidence of integration into a practical application or additional elements that amount to significantly more than the judicial exception found in the claim.

Claim 7 further recites “the closure status of the road segment is confirmed based on the change point.” This step is again a mental process in the form of a judgement capable of being 

Claim 8 further recites “calculating another probability of the observed [probe] activity based on the closure model.” This step, when read in light of the specification, is again a mathematical operation that falls within the realm of abstract ideas. 
The claim further recites “classifying the closure status of the road segment as the open state based on determining the another probability is below a probability threshold”. As noted above with respect to claims 1 and 2, this step is still a mental process capable of being performed in the human mind. 
There is no evidence of integration into a practical application or additional elements that amount to significantly more than the judicial exception found in the claim.

Claim 9 recites “the calculating of the probability of the observed probe activity and the determining of the closure status of the road segment are initiated based on determining that the observed probe activity is less than a baseline probe activity level.” Specifying a condition for performing the steps does not show any integration into a practical application, nor does it amount to significantly more than the abstract idea. 

Claim 10 recites that “the closure status of the road segment is classified as open based additionally on determining that the observed probe activity is greater than the baseline probe activity level.” As noted above with respect to claims 1, 2, and 8, this step is still a mental process capable of being performed in the human mind. There is no evidence of integration into a practical application or additional elements that amount to significantly more than the judicial exception found in the claim.

Claim 11 recites “the expected and observed probe activity include the probe volume and a probe speed” This specifies the data being monitored, but does not change the monitoring step from being a mental process. Furthermore, this limitation does not integrate the abstract ideas into a practical application or amount to significantly more than the abstract idea. 

Claim 12 recites “determine a baseline probe activity for the road segment based on the probe data” and “calculate a likelihood of the observed probe activity from the baseline probe activity”. Similar to claim 1, these steps, when read in light of the specification, are mathematical operations (see paragraphs [0031]-[0038] and [0051]-[0052] of the specification as-filed). 
Claim 12 recites additional steps of “monitor observed probe activity from the road segment, wherein the baseline and observed probe activity include at least a probe volume on the road segment” and “determine, in real-time or substantially real-time, the closure status of the road segment based on the probability”. Similar to claim 1, these steps, when read in light of the specification, are mental processes capable of being performed in the human mind. These are steps of data analysis and a judgement as a result of that data analysis that, when read in light of the specification, can be performed in the human mind. As noted above, the analysis of available data has been held as being an abstract idea (see Electric Power Group). 
This judicial exception is not integrated into a practical application because the claimed abstract ideas are not purported to improve the functioning of a computer or other technology nor are they applied by use of a particular machine or to effect a tangible transformation. Rather, the claimed abstract ideas are merely generally linked to a particular technological environment, namely vehicular traffic. This alone does not indicate integration into a practical application (see MPEP 2106.05). 


Claims 13-17 recite similar limitations to claims 2, 3, 6, 7, and 8, respectively, and are therefore deficient for the same reasons as claims 2-3 and 6-8 presented above. No additional elements are recited in claims 13-17 that would amount to significantly more than the abstract idea or show integration into a practical application. 

Claim 18 recites “generating a closure model for the road segment, wherein the closure model indicates no probe activity or probe activity below a closure threshold on the road segment” and “calculating a probability of the observed probe activity based on the closure model”. Similar to claim 1, these steps, when read in light of the specification, are mathematical operations (see paragraphs [0031]-[0038] and [0051]-[0052] of the specification as-filed). 
Claim 18 recites additional steps of “monitoring observed probe activity from the road segment, wherein the observed probe activity includes at least a probe volume on the road segment” and “determining, in real-time or substantially real-time, the closure status of the road segment based on the probability”. Similar to claim 1, these steps, when read in light of the specification, are mental processes capable of being performed in the human mind. These are steps of data analysis and a judgement as a result of that data analysis that, when read in light of the specification, can be performed in the human mind. Furthermore, as noted above, the analysis of available data has been held as being an abstract idea (see Electric Power Group).

The claim recites an additional element of “[a] non-transitory computer-readable storage medium” and “one or more processors.” These elements are recited at a high level of generality such that, when read in light of the specification, they amount to generic computer components arranged in a conventional manner. As such, these additional elements to not amount to significantly more than the abstract idea. 

Claims 19-20 recite similar limitations to claims 2-3, respectively, and are therefore deficient for the same reasons as claims 2-3 presented above. No additional elements are recited in claims 19-20 that would amount to significantly more than the abstract idea or show integration into a practical application. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/Primary Examiner, Art Unit 3669